769 N.W.2d 684 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Samuel PANNELL, Defendant-Appellant.
Docket No. 136955. COA No. 282407.
Supreme Court of Michigan.
August 6, 2009.

Order
On order of the Court, the application for leave to appeal the July 3, 2008 order of the Court of Appeals is considered, and it is DENIED without prejudice to the defendant filing a request in the Wayne Circuit Court, pursuant to MCR 6.433(C)(3), for an order directing transcription of the October 27, 2000 hearing on the defendant's motion to quash, the November 29, 2000 hearing on the motion for severance, the January 17, 2001 hearing on the motion for trial counsel to withdraw, and the May 8, 2001 hearing on the motion for a change of venue. The circuit court, shall order production of these transcripts, if it finds that the defendant has demonstrated good cause for doing so. In the event that the transcripts are prepared, the clerk must provide copies to the defendant.
We do not retain jurisdiction.